Title: To Benjamin Franklin from Cyrus Griffin, September 1779
From: Griffin, Cyrus
To: Franklin, Benjamin


Sir
Philadelphia September. 1779.
I do myself the honor to enclose a packet of letters which being carried by your Servant to the place directed will greatly oblige me. We thank you for the trouble of attesting a Bond executed by the late Earl of Traquair. This Letter will be conveyed by Mon. Gerard, a most valuable and most amiable man indeed! and who has given all the satisfaction possible in his public and private Character. No doubt you were astonished how any part of Congress should wish that all the Commissioners might be recalled to Philadelphia: it was for the purpose of explaining those unhappy dissentions and animosities which have arisen among them; and tho yourself would have left Europe at a most critical period, yet returning to France with accumulated honors after receiving the blessings of America and convincing Congress in what path to walk upon this unhappy and most disgraceful business, perhaps the whole matter impartially considered the united States would have found great benefit if such a plan had taken place. The French are a gay people and entertain a good deal; I am afraid Mon. Gerard has thought the Delegates in Congress were rather deficient in that respect; but really the expence of every article is so very enormous, and the allowance from the different States so very trifling, that a person of a handsome American fortune could not entertain frequently without absolute ruin in the period of two or three years—and especially since some of the states think it best for their delegates to live in seperate houses. In the course of conversation you would do some of us a singular favor to hint this matter to Mon. Gerard—since it has the appearance of not paying proper Civilities to a man of his worth and elevated station.
I have the honor to be, Sir, Your most obedient Sert.
C. Griffin
Copy.
